United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1003
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Eliseo L. Becerra

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 12, 2018
                             Filed: January 25, 2019
                                  [Unpublished]
                                 ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Eliseo Becerra pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The presentence investigation
report (“PSR”) calculated a base offense level of 20 because Becerra previously had
sustained a conviction that qualified as a crime of violence. See U.S.S.G.
§ 2K2.1(a)(4)(A). After further adjustments, the PSR calculated a total offense level
of 21, a criminal history category of VI, and an advisory sentencing guidelines range
of 77 to 96 months. The district court1 varied downward and sentenced Becerra to
60 months’ imprisonment. Becerra appeals the designation of his Missouri second-
degree robbery conviction as a crime of violence.

       We review de novo the determination that a prior conviction qualifies as a
crime of violence under U.S.S.G. § 2K2.1(a)(4). United States v. Welch, 879 F.3d
324, 326 (8th Cir. 2018) (per curiam). In United States v. Swopes, 886 F.3d 668 (8th
Cir. 2018) (en banc), petition for cert. filed, --- U.S.L.W. --- (U.S. Aug. 30, 2018)
(No. 18-5838), we held that Missouri second-degree robbery qualifies as a violent
felony under the Armed Career Criminal Act (“ACCA”). Becerra concedes that
Swopes rejected his argument, and in United States v. Young, 720 F. App’x 803 (8th
Cir. 2018) (per curiam), we determined that Swopes foreclosed the argument that
Missouri second-degree robbery does not qualify as a crime of violence under the
sentencing guidelines. See also United States v. Hall, 877 F.3d 800, 806 (8th Cir.
2017) (explaining that crime of violence under the guidelines and violent felony
under the ACCA have “nearly identical definitions” and that we view them as
“interchangeable”). Thus, we affirm.
                       ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-